Lundberg Stratton, J.
Pursuant to S.Ct.Prac.R. XVIII, the federal district court has certified the following question of law to this court for our determination:
“What is the effective date of Ohio Revised Code § 4123.93, as enacted by Am. Sub.H.B. No. 107, following the April 8, 1994 order issued in State ex rel. Ohio AFL-CIO v. Voinovich, 69 Ohio St.3d 225 [631 N.E.2d 582] (1994), and the April 29, 1994 order issued in State ex rel. Ohio AFL-CIO v. Voinovich, 69 Ohio St.3d 1208 [632 N.E.2d 907] (1994)?”
We find that the effective date of former R.C. 4123.93 is October 20, 1993, as enacted by Am.Sub.H.B. No. 107.1
The Ohio Constitution mandates that “[n]o law passed by the general assembly shall go into effect until ninety days after it shall have been filed by the governor in the office of the secretary of state, except as herein provided.” Section lc, Article II of the Ohio Constitution. The purpose of a delayed effective date is to provide Ohio citizens an opportunity to accept or reject the law by referendum. Section 1, Article II of the Ohio Constitution. But laws that appropriate money for current state government expenses, tax levies, or emergency laws go into effect immediately and are not subject to referendum. Section Id, Article II of the Ohio Constitution.
Am.Sub.H.B. No. 107 contained provisions that appropriated money for expenses of the Bureau of Workers’ Compensation. It also contained provisions that amended substantive sections of the Ohio Revised Code pertaining to workers’ compensation, including R.C. 4123.93. 145 Ohio Laws, Part II, 3187. Specifically, Am.Sub.H.B. No. 107 enacted R.C. 4123.93 to provide that the *415Administrator of the Bureau of Workers’ Compensation and eligible employers are subrogated to the rights of injured employees against a third-party tortfeasor. 145 Ohio Laws, Part II, 3187-3188. Am.Sub.H.B. No. 107 was signed into law July 21, 1993. 145 Ohio Laws, Part II, 3213-3214. This was the effective date for the appropriation provisions of Am.Sub.H.B. No. 107. But the effective date of the non-appropriation provisions of Am.Sub.H.B. No. 107, including the subrogation amendment to R.C. 4123.93, was stayed for ninety days, until October 20, 1993, in order to comply with Section lc, Article II of the Ohio Constitution. 145 Ohio Laws, Part II, 3204.
On October 15, 1993, the Ohio AFL-CIO filed an action in mandamus, prohibition, and quo warranto in this court challenging the constitutionality of Am.Sub.H.B. No. 107, alleging inter alia that Am.Sub.H.B. No. 107 deprived the citizens of Ohio of their right to referendum. State ex rel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio St.3d 225, 631 N.E.2d 582 (“Voinovich I ”). Although the language in Am.Sub:H.B. No. 107 delayed the effective date of the non-appropriation provisions for ninety days, the court in Voinovich I agreed with relator, finding that the decision in State ex rel. Riffe v. Brown (1977), 51 Ohio St.2d 149, 5 O.O.3d 125, 365 N.E.2d 876, effectively deprived the citizens of Ohio of a meaningful opportunity for referendum.
In Riffe, the court addressed the effective date of laws with regard to the right of referendum. In Riffe, the law in question included one provision that appropriated money for government spending and four provisions that dealt with non-appropriation issues. The Secretary of State had determined that the single appropriation provision went into effect immediately, while the effective date of the non-appropriation provisions was stayed ninety days to allow consideration of a referendum as is required by the Ohio Constitution. Relators sought a writ of mandamus to compel the Secretary of State to direct all county boards of elections to give immediate effect to the entire law. The court granted the writ. The Riffe court found that the existence of a single appropriation provision within a law mandates that the entire law go into effect immediately, notwithstanding that there are non-appropriation provisions within the law. Id. at 154, 5 O.O.3d at 128, 365 N.E.2d at 879.
The court in Voinovich I found that the decision in Riffe “ ‘emasculate[s] the constitutional right of electors of Ohio to a referendum.’ ” Voinovich I, 69 Ohio St.3d at 236, 631 N.E.2d at 591, quoting Riffe, 51 Ohio St.2d at 162, 5 O.O.3d at 132, 365 N.E.2d at 883 (O’Neill, C.J., dissenting). Therefore, the court in Voinovich I, adopting the language in Chief Justice O’Neill’s dissent in Riffe, held:
“ ‘The language of Section lc [Article II] providing that “such law, sectien of such law or any item in such law appropriating money be submitted to the *416electors of the state for their approval or rejection * * * ” establishes unequivocally that an Act need not necessarily have a single effective date.’ (Emphasis added.)” Id., quoting Riffe at 163, 5 O.O.3d at 133, 365 N.E.2d at 884.
In other words, any provision within a law that appropriates money for government expenses will go into effect immediately because it is not subject to a referendum, while any provision that does not appropriate money for government spending will have its effective date delayed for ninety days to allow Ohio’s citizens to consider a referendum. Accordingly, the court in Voinovich I overruled Riffe.
Because Riffe had “foreclosed any meaningful opportunity for the citizens of this state to circulate a petition for referendum on Am.Sub.H.B. No. 107,” 69 Ohio St.3d at 236, 631 N.E.2d at 591, the court in Voinovich I stayed the effective date of the non-appropriation provisions of Am.Sub.H.B. No. 107 for an additional ninety days. The stay was issued the date of the decision, April 8, 1994, and expired July 7, 1994.
Subsequently, this court clarified the effect of this stay in State ex rel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio St.3d 1208, 632 N.E.2d 907 (“Voinovich II ”). In Voinovich II, the court stated:
“[T]he effect of the stay granted in the court’s decision of April 8, 1994, 69 Ohio St.3d 225, 631 N.E.2d 582 [Voinovich I], is to require the Ohio Bureau of Workers’ Compensation and the Industrial Commission of Ohio to continue operations under the status quo as it existed on April 8, 199k, staying only the programs authorized, but not yet implemented, under Am.Sub.H.B. No. 107.” (Emphasis added.)
The effect of this stay was not to “turn back the clock” and operate as if Am.Sub.H.B. No. 107 was not yet in effect, a position argued for by the dissent in Voinovich II, but to continue the status quo, except for programs not yet in place. In other words, all the changes already implemented under Am.Sub.H.B. No. 107 would continue to operate. But new programs were on hold. This provided Ohio citizens an opportunity to file for a referendum. If no referendum was filed or passed, all the many changes already undertaken would not be undone. If a referendum did succeed, less dismantling would have to occur if new programs had not yet been undertaken. The court in Reed v. Rhodes (N.D.Ohio 1979), 472 F.Supp. 603, summed up the effect of a stay when it held:
“A stay does not reverse, annul, undo, or suspend what has already been done or what is not specifically stayed. Nor does a stay impair the force, or pass on the merits of the orders of the trial court. A stay merely suspends the time required for the performance of the particular mandates stayed. The sole purpose of a stay is to preserve the status quo pending an appeal so that the appellant may reap the benefit of a potentially meritorious appeal.” Id. at 605.
*417The issue then becomes whether the subrogation amendment to R.C. 4123.93 had already been implemented. “Implement” is defined as “to carry out * * * accomplish, fulfill * * * to give practical effect to * * *.” Webster’s Third New International Dictionary (1986) 1134. Accordingly, we must determine if and when the subrogation subsections of R.C. 4123.93 were carried into effect.
During the summer months prior to October 20, 1993, the original effective date of the non-appropriation provisions of Am.Sub.H.B. No. 107, the Bureau of Workers’ Compensation prepared to implement the new subrogation rights set out in R.C. 4123.93 by researching the legal issues pertaining to these new rights. And when the non-appropriation provisions of Am.Sub.H.B. No. 107 went into effect on October 20, 1993, the bureau began pursuing subrogation claims. Prior to April, 8, 1994, the bureau had asserted subrogation rights in eleven cases. Many other subrogation claims had been settled during this same period. This evidence indicates that the new subrogation subsections of R.C. 4123.93, as provided in Am.Sub.H.B. No. 107, were implemented prior to the April 8, 1994 stay issued in Voinovich I.
Therefore, since the bureau had implemented the subrogation subsections of R.C. 4123.93 prior to April 8,1994, the stay issued in Voinovich I did not delay its effective date. Accordingly, the effective date of R:C. 4123.93 is October 20, 1993, the original effective date of the non-appropriation provisions of Am.Sub.H.B. No. 107.

Judgment accordingly.

Moyer, C.J., Douglas and Resnick, JJ., concur.
F.E. Sweeney and Pfeifer, JJ., dissent and would hold that the effective date is July 7, 1994.
Cook, J., dissents.

. R.C. 4123.93 was repealed and reenacted effective September 29, 1995. 146 Ohio Laws, Part II, 3595-3597.